PRUDENTIAL JENNISON MID-CAP GROWTH FUND, INC. ARTICLES SUPPLEMENTARY Prudential Jennison Mid-Cap Growth Fund, Inc., a Maryland corporation (the “Corporation”), having its principal office in Baltimore City, Maryland, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:Pursuant to authority expressly vested in the Board of Directors of the Corporation (the “Board of Directors”) by Article IV, Section 2 of the charter of the Corporation (the “Charter”), the Board of Directors has duly reclassified and designated the following authorized but unissued shares of stock of the Corporation as 125,000,000 additional shares of Class Z Common Stock, $.001 par value per share, of the Corporation (“Class Z Common Stock”), with the terms set forth in the Charter applicable to shares of Class Z Common Stock: Class B Common Stock100,000,000 shares
